Citation Nr: 0912916	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran's DD Form 214 reflects he had active service from 
September 1966 to September 1972, and over 4 years of other 
service.  He has identified that prior service as from May 
1962 to September 1966, which is consistent with his other 
service personnel records on file.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As detailed below, 
the Board concludes that a remand is required in order to 
comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In this case, the record reflects that the RO denied the 
claim because the record did not include a competent medical 
diagnosis of PTSD; i.e., the competent medical evidence did 
not show he currently had the claimed disability.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim.).  However, at his August 2008 hearing he 
testified that he had been diagnosed with PTSD at the 
Greensburg VA Outpatient Clinic in July 2008, which is 
subsequent to when the RO last adjudicated this claim via the 
January 2008 Supplemental Statement of the Case (SSOC).  In 
fact, no treatment records are on file which are dated 
subsequent to December 2007.

Simply put, the Veteran has identified outstanding VA medical 
records that are not on file.  VA has a duty to obtain 
records of relevant medical treatment or examination of the 
claimant at VA health care facilities if the claimant 
furnishes information sufficient to locate these records.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  
Accordingly, a remand is required in order to obtain these 
records.

If the additional medical records reflect the Veteran has 
received a competent medical diagnosis of PTSD, the Board is 
confident that appropriate development will be undertaken 
regarding verification of the purported stressors which the 
Veteran has identified as the cause of his PTSD, as well as 
any medical examination/opinion deemed necessary in this 
case.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for psychiatric 
problems since December 2007.  In 
particular, follow-up on the Veteran's 
purported treatment at the Greensburg VA 
Outpatient Clinic, as well as any other 
VA medical facility he has identified.

After securing any necessary release, 
please obtain those records not on file.

2.  If additional medical records are 
obtained that show a diagnosis of PTSD, 
please undertake any additional 
development that is deemed necessary 
regarding this case.  This development 
may include verification of his purported 
stressors through official channels, and 
any medical examination/opinion deemed 
necessary in this case.

3.  After completing the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtain since the last SSOC in January 2008, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

